1    Steven J. Parsons
     Nevada Bar No. 363
2    LAW OFFICES OF STEVEN J. PARSONS
     10091 Park Run Dr Ste 200
3    Las Vegas, NV 89145-8868
     (702) 384-9900
4    (702) 384-5900 – (fax)
     Steve@SJPlawyer.com
5
     Attorney for Plaintiff
6    NEVADA TITLE COMPANY

7                                UNITED STATES DISTRICT COURT

8                                       DISTRICT OF NEVADA

9    NEVADA TITLE COMPANY, a Nevada                    Case No. 2:18-cv-1823-GMN-(VCF)
     corporation,
10                                                     THE PARTIES’ STIPULATION and
            Plaintiff,                                 (PROPOSED) ORDER TO ENLARGE TIME
11                                                     FOR PLAINTIFF TO RESPOND TO
     vs.                                               DEFENDANT’S MOTION TO MODIFY
12                                                     SCHEDULING ORDER TO PHASE
     ACE AMERICAN INSURANCE COMPANY, a                 DISCOVERY AND SCHEDULE DISPOSITIVE
13   Pennsylvania corporation,                         MOTIONS ON CLAIMS RELATING TO NTC’S
                                                       PRIOR KNOWLEDGE (Doc. 31)
14          Defendant.                                 (Second Request)
                                     /
15   ACE AMERICAN INSURANCE COMPANY, a
     Pennsylvania corporation,
16
            Counter-Complainant,
17
     vs.
18
     NEVADA TITLE COMPANY, a Nevada
19   corporation,

20          Counter-Defendant.
                                              /
21

22          Plaintiff and Counter-defendant, NEVADA TITLE COMPANY, (“NTC”) by its counsel,

23   Steven J. Parsons, of LAW OFFICES OF STEVEN J. PARSONS, and Defendant and Counter-claimant,

24   ACE AMERICAN INSURANCE COMPANY, (“ACE American”) by its counsel, Michael W.

25   Melendez, of COZEN O’CONNOR, hereby stipulate and agree that NTC shall have to and including

26   Monday, April 8, 2019 to respond to ACE American’s Motion to Modify Scheduling Order (Doc.

27   31).
                                                                           10091 Park Run Drive, Suite 200
                                                                            Las Vegas, Nevada 89145-8868
                                                                         (702)384-9900; fax (702)384-5900
                                                                                       Info@SJPlawyer.com
                                              Page 1 of 2
1           The parties also stipulate that NTC shall have up to and including Monday, April 22,

2    2019 to respond to ACE’s discovery requests.

3           This Stipulation between the parties to allow NTC an additional time to respond to the

4    Motion to Modify Scheduling Order is the second request; Plaintiff asserts it is necessitated

5    by current health conditions of Plaintiff’s counsel Steven J. Parsons;1 it is also necessitated

6    by the tragic and untimely loss of a family member of Plaintiff’s co-counsel; and is not simply

7    for the purposes of delay.

8           Dated: Friday, March 29, 2019.

9    LAW OFFICES OF STEVEN J. PARSONS                   COZEN O’CONNOR

10 /s/ Steven J. Parsons                                /s/ Michael W. Melendez
   STEVEN J. PARSONS                                    MICHAEL W. MELENDEZ
11 Nevada Bar No. 363                                   Nevada Bar No. 6741

12   Attorney for Plaintiff and Counter-defendant    Attorney for Defendant and Counter-claimant
     NEVADA TITLE COMPANY                            ACE AMERICAN INSURANCE COMPANY
13                                                      IT IS HEREBY ORDERED that the motion to
                                                        modify scheduling order (ECF NO. 31) is
14                                               ORDER
                                                        DENIED as MOOT.
15          IT IS SO ORDERED.
                    April 1, 2019
16          Dated:                      .

17                                                  U.S. MAGISTRATE JUDGE

18
            1
            Mr. Parsons, as good cause shown, submits that he has endured a series of foot
19
   injuries, and as a diabetic, he has a history of such injuries becoming infected and posing
20 further dire risks to his health. These injuries and the treatment of the injuries has caused his
   absence from timely attending to the Response to Defendant’s Motion and Defendant’s
21 discovery requests.

22
            On Friday, March 22, 2019, upon presenting with a recurring injury already the subject
23   of care, treatment, and absence from the office, the wound care physician attending to Mr.
     Parsons immediately sent him to the hospital. Mr. Parsons was discharged late Monday,
24   March 25, 2019. However Friday, March 29, 2019, Mr. Parsons learned from his orthopedist
     that he must submit to surgery, Thursday, April 4, 2019 to deal with the MRSA-infection and
25
     restructuring of the wound. In total, Mr. Parsons has been on medication and doctors’ orders
26   to stay off of his feet and not undertake office work since the first recurrence of his injuries
     over three (3) weeks ago. In that time, Mr. Parsons has been in the office only sporadically for
27   less that two (2) days.
                                                                              10091 Park Run Drive, Suite 200
                                                                               Las Vegas, Nevada 89145-8868
                                                                            (702)384-9900; fax (702)384-5900
                                                                                          Info@SJPlawyer.com
                                               Page 2 of 2
